HAND, Circuit Judge
(dissenting).
We should distinguish between a failure to deliver the cargo at all, and a failure to make timely delivery (in this case on board a ship, September 22). The seller did indeed make delivery under § 127(1) of the New York Personal-Property Law, McK.Consol.Laws, c. 41 and at common law, by laying the cargo' alongside the ship, and it is also true that this delivery was in season to conform to the date fixed in the contract which was September 22. Nevertheless, it was not such a delivery as the parties contemplated because the ship did not break ground on or about September 22; hence it was not the stipulated performance. If the strike had arisen unexpectedly after the contract of sale was made, perhaps it would have excused the defendant’s failure to perform; but, at the time, the situation was such that a West Coast strike might well be resumed after September 1 when the injunction expired; and, that being true, the defendant took the risk that it would be unable to perform. Madeirense do Brasil S/A v. Stulman-Emrick Lumber Co., 2 Cir., 177 F.2d 399. Compare L. N. Jackson & Co. v. Royal Norwegian Government, 2 Cir., 177 F.2d 694. If a seller makes a “reasonable” contract with the carrier “on behalf of the buyer,” that the ship will break ground on the stipulated day I will assume that under § 127(2) this would be performance, though she does not do so. However, in the case at bar it was not “reasonable” to assume that the ship selected would be free to break ground on September 22; she might or she might not; no one could tell. That was not enough to absolve the defendant from the implied agreement that it would select a ship, free on September 22. It was fully charged with notice that the ship was from the West Coast and that the strike on that coast had not been settled. It had deputed Becker to select the ship, and Becker had left its selection altogether to Isbrandtsen, an irresponsible subinfeudation of authority. Even a casual inquiry as to whether the ship selected was within the still strike-bouna zone, would have disclosed the risk imposed on the plaintiff.
*908Incidentally Judge Ryan’s conclusion that the contract was “reasonable” is not a “finding of fact,” reversible only if it is “clearly erroneous”; in a case tried to a judge it is a “conclusion of law.”*
I would reverse the judgment and remand to ascertain the damages arising from the delay.

 Barbarino v. Stanhope S.S. Co., 2 Cir., 151 F.2d 553, 555; Great Atlantic & Pacific Tea Co. v. Lloyd Brasileiro, 2 Cir., 159 F.2d 661; Kreste v. United States, 2 Cir., 158 F.2d 575, 577; Guerrini v. United States, 2 Cir., 167 F.2d 352, 355; Johnson v. United States, 2 Cir., 168 F. 2d 886; Lynch v. Agwilines, Inc., 2 Cir., 184 F.2d 826, 828; Bonnewell v. United States, 4 Cir., 170 F.2d 411, 412; Dale v. Henry P. Rosenfeld, 2 Cir., 229 F.2d 855, 858.